EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Hwang on 01/27/2022.

The application has been amended as follows: 

(Currently Amended)	A method, comprising:
receiving an indication that a secondary storage system is offline; and
in response to receiving the indication that the secondary storage system is offline, generating a cloud instantiation of the secondary storage system that is offline, wherein generating the cloud instantiation of the secondary storage system that is offline comprises virtually rebuilding one or more secondary storage clusters of the secondary storage system including by reconstituting a tree data structure of the secondary storage system in the cloud instantiation of the secondary storage system based on serialized data included in a snapshot archive, wherein generating the cloud instantiation of the secondary storage system that is offline includes provisioning cloud resources for the cloud instantiation of the secondary storage system, wherein the provisioned cloud resources include a plurality of virtual cloud instances, wherein the reconstituted tree data structure is comprised of at least a root node and one or more nodes storing data, wherein the serialized data is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of [[a]] the
(Original)	The method of claim 1, wherein the indication is received from a primary system that the secondary storage system is configured to backup.
(Original)	The method of claim 1, wherein the indication is received from a user associated with a primary system that the secondary storage system is configured to backup.
(Currently Amended)	The method of claim 3, further comprising authenticating [[a]] the user associated with the primary system.
(Original)	The method of claim 4, wherein authenticating the user associated with the primary system includes requesting the user associated with the primary system to provide a credential that indicates the user is permitted to access one or more snapshot archives associated with an enterprise.
(Original)	The method of claim 4, further comprising in response to authenticating the user associated with the primary system, providing a list of one or more snapshot archives available to restore.
(Original)	The method of claim 6, further comprising receiving a selection of the snapshot archive from the user associated with the primary system.
(Canceled)	
(Canceled)	
(Currently Amended)	The method of claim [[8]] 1, wherein the provisioned cloud resources include a same storage capacity as the secondary storage system.
(Currently Amended)	The method of claim [[8]] 1, wherein the provisioned cloud resources include a different storage capacity as the secondary storage system.
(Currently Amended)	The method of claim [[8]] 1, wherein the provisioned cloud resources include a user-specified storage capacity.
(Original)	The method of claim 1, wherein the tree data structure is reconstituted by deserializing the serialized data.
(Original)	The method of claim 1, wherein the snapshot archive corresponds to a state of file system data associated with a primary system at a particular moment in time.
(Original)	The method of claim 1, wherein the cloud instantiation of the secondary storage system resides in a public cloud.
(Original)	The method of claim 1, further comprising receiving an indication of an external target.
(Original)	The method of claim 16, further comprising providing data associated with the reconstituted tree data structure to the external target.
(Original)	The method of claim 16, wherein the external target is a primary system that that the secondary storage system is configured to backup.
(Currently Amended)	A system, comprising:
a processor; and
a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which when executed cause the processor to:
receive an indication that a secondary storage system is offline; and
in response to receiving the indication that the secondary storage system is offline, generate a cloud instantiation of the secondary storage system that is offline, wherein generating the cloud instantiation of the secondary storage system comprises virtually rebuilding one or more secondary storage clusters of the secondary storage system including by reconstituting a tree data structure of the secondary storage system in the cloud instantiation of the secondary storage system based on serialized data included in a snapshot archive, wherein to generate the cloud instantiation of the secondary storage system that is offline the processor is configured to provision cloud resources for the cloud instantiation of the secondary storage system, wherein the provisioned cloud resources include a plurality of virtual cloud instances, wherein the reconstituted tree data structure is comprised of at least a root node and one or more nodes storing data, wherein the serialized data is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of [[a]] the tree data structure that includes 
(Currently Amended)	A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving an indication that a secondary storage system is offline; and
in response to receiving the indication that the secondary storage system is offline, generating a cloud instantiation of the secondary storage system that is offline, wherein generating the cloud instantiation of the secondary storage system that is offline comprises virtually rebuilding one or more secondary storage clusters of the secondary storage system including by reconstituting a tree data structure of the secondary storage system in the cloud instantiation of the secondary storage system based on serialized data included in a snapshot archive, wherein generating the cloud instantiation of the secondary storage system that is offline includes provisioning cloud resources for the cloud instantiation of the secondary storage system, wherein the provisioned cloud resources include a plurality of virtual cloud instances, wherein the reconstituted tree data structure is comprised of at least a root node and one of one or more nodes storing data, wherein the serialized data is comprised of a flat set of data blocks, wherein each data block included in the flat set of data blocks corresponds to one of a plurality of nodes of [[a]] the tree data structure that includes at least the root node and the one or more nodes storing data.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-7, 10-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention features: method and system authenticating a user associated with a primary storage system and a secondary storage system, the system comprising a 
Related prior art Include:
US 2013/0191347 (Bensinger) teaching data transfer and recovery apparatus featuring diagnosis indicating a failure of both a primary server and the NAS, the remote backup image may be updated and the updated image may be converted to a virtual server activated where users of the primary server may be redirected to the virtual server, which can perform the functions of the failed primary server until proper repairs or replacements can be made at the primary site.
US 2006/0123088 (LINDQUIST et al) teaching computer-readable storage medium for replicating offline transactions from client to server for meeting scheduling service, comprises instructions for invoking service delivery component before transport component.
R. P. Pasupulati and J. Shropshire, "Analysis of centralized and decentralized cloud architectures," SoutheastCon 2016, 2016, pp. 1-7.

However, applicant’s amendments and arguments cover the reasons for allowance, as none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136